Citation Nr: 1414113	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-08 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical treatment provided by Hamot Medical Center on August 12 to 13, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nilon, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

The Veteran served on active duty from February 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Erie, Pennsylvania that denied the Veteran's request for payment or reimbursement of charges relating to cardiac catheterization performed at Hamot Medical Center on August 12 to 13, 2010.


FINDINGS OF FACT

1.  The Veteran received medical treatment by Hamot Medical Center on August 12 to 13, 2010, for symptoms related to a disorder that is not service-connected.

2.  The services provided by Hamot Medical Center were not authorized by VA and were undertaken with the Veteran's understanding that VA would not pay for the resultant charges.

3.  VA treatment facilities were reasonably available.

4.  The Veteran's symptoms at the time were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.



CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran by Hamot Medical Center on August 12 to 13, 2010, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant 
of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The Veteran was provided with a VCAA notice letter in February 2011.  In the same month the VAMC issued the Veteran a Statement of the Case that detailed the reason why his claim was denied, and he had ample opportunity to respond before the case was certified to the Board for appellate review.  

The Veteran indicated in his Substantive Appeal that he does not wish to testify in a hearing before the Board.

The Veteran has been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal, and all relevant medical records - in this case, the records from Hamot Medical Center documenting the medical treatment claimed, as well as relevant treatment records from the VAMC - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Legal Principles

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Per the implementing regulation to 38 U.S.C.A. § 1728, "in a medical emergency" is defined as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

The present action by the VAMC was based on the clear meaning of 38 U.S.C.A. § 1725 (2002) at the time.  Since that action, Congress has significantly amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation provides that payment may be considered even if an applicant has a third-party payer, and also provides that a claim may be filed as late as one year after May 21, 2012.  See amended 38 C.F.R. §§ 17.1001(g) and 17.1004(f).  The amended Regulation also specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  





Evidence and Analysis

The Veteran has no service-connected disabilities.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered.

Records from the VAMC Fee Basis Unit show the Veteran presented to the VAMC on July 6, 2010, complaining of shortness of breath, edema and fatigability.  The Veteran and his spouse were dissatisfied with the treatment offered by VA, and chose to go to Dr. Sharma, a non-VA provider, for heart catheterization, which was performed in August 2010.  Following heart catheterization the Veteran returned to the VAMC and asked that VA pay for the heart catheterization as a fee-basis claim.

VA treatment records show the Veteran presented to the cardiology clinic on July 12, 2010, complaining of continued fatigue, low energy and dyspnea on exertion.  The Veteran was noted to have a history of coronary artery disease and coronary artery bypass graft (CABG), with previous heart catheterization in 2005.  The report, which is signed by two cardiologists, states that catheterization was considered but rejected because such procedure put the Veteran at risk for embolic complications.  Therefore, further catheterization was cancelled.  
  
The file contains a Report of Contact dated on July 13, 2010, which states in relevant part as follows: "Although VA subspecialty services are available at VA Medical Centers in Pittsburgh, Buffalo & Cleveland, I have chosen to have services performed at a non-VA hospital/clinic.  I understand that all services provided by a non-VA hospital/clinic will be at my own expenses (including co-payments) and not at the expense of the Veterans Administration."  The document was signed by the Veteran on July 15, 2010, and co-signed by a VA medical provider.

The Veteran subsequently underwent heart catheterization at Hamot Medical Center on August 12 to 13, 2010.  Operative and post-operative treatment records are associated with the file, as are the associated billing documents.
 
The February 2011 denial on appeal rejected the Veteran's claim for payment or reimbursement for the following reasons: (1) treatment was for a nonservice-connected condition; (2) the situation was not an emergency; (3) VA facilities were reasonably available; (4) the Veteran had other health coverage; (5) the treatment was not pre-authorized; and, (6) the Veteran had signed a Report of Contact stating his understanding that this non-VA service would be at his own expense.

Following the denial of the claim the Veteran submitted a letter to VA stating that three years before he had been scheduled for heart catheterization, but the procedure was cancelled because it was felt to be too dangerous and the Veteran was treated with medication.  Since then he had "gone downhill fast" and asked VA to perform catheterization, but VA declined to so do.  The Veteran felt he was dying and had no choice but to seek treatment elsewhere.

Based on review of the file, the Board finds the Veteran's claimed treatment does not qualify for payment or reimbursement under the Millennium Bill Act for the following reasons.

First, the situation was not an emergency.  While the Veteran asserts he was afraid of the consequences should he not have heart catheterization, there was a lapse of several weeks between the time he originally sought treatment and the time the catheterization was performed.  This shows the Veteran did not expect that delay in seeking immediate medical attention would have been hazardous to life or health.

Second, VA treatment was available, and in fact was utilized by the Veteran.  VA declined to provide the Veteran with the specific surgery (cardiac catheterization) that he wanted, based on well-articulated medical considerations.  Although the Veteran disagreed with the treatment regimen offered by VA and chose to go elsewhere, he did so against the medical advice of VA cardiologists and knowing that VA treatment was readily available to him.

Third, the treatment was not authorized by VA, and the Veteran specifically acknowledged several weeks prior to treatment that the service was not authorized by VA and would not be paid by VA. 

The Board notes at this point that one of the reasons originally cited for the denial of the claim was that the Veteran had a third-party payer in the form of health insurance.  Subsequent changes in the regulation permit VA to provide reimbursement for emergency treatment when the veteran has a third-party payer, but as shown in the discussion above the situation was not an emergency and the amended regulation does not apply.

In sum, the evidence does not show that a prudent layperson would have felt that treatment at Hamot Medical Center was necessary to preclude immediate hazard to life or health.  The Board concludes the situation was not a medical emergency as prescribed in the regulations cited above.  Because the Veteran does not meet the foregoing criterion, payment of or reimbursement for his treatment by a non-VA provider is prohibited.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 

ORDER

Payment or reimbursement of unauthorized medical treatment provided by Hamot Medical Center on August 12 to 13, 2010, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


